5844 (Rev. 429-21 CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk af Court for the
purpose of initiating the civil docket sheet. (S/H INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

 

L. (a) PLAINTIFFS
INV Holdings, Inc. and Advanced Arch Grilleworks, Inc.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN US. PLAINTIFF CASES}

(c) Attormeys (Mirm Name, Address, and Telephone Number)

Weiss & Weiss

DEFENDANTS

Dayus Register & Grille, Inc.
County of Residence of First Listed Defendant Windsor, Canada

(IN U.S, PLAINTIFE CASHS ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

Attomeys (ifKrown}

 

 

 

 

 

410 Jericho Tpke Suite 105

Tl, BASIS OF JURISDICTION (Ptace an “” in One Box Only) IW. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an x” in One Box for Plaintif

(Hop Diversity Cases Only} and One Box for Defendant)

[-]1 U.S. Government [x]3 Federal Question PIF = DEF PTF = DEF

Plaintiff ft1§. Government Not a Party) Citizen of This State Cc 1 C 1 Incorporated or Principal Place [} 4 CL] 4
of Business In This State

cI 2 U.S. Government Ll4 Diversity Citizen of Another State Li 2 CL] 2 Incorporated aad Principal Place C) 5 Cl 5

Defendant (ndicate Ciffzenship of Parties in Heat Lif} of Business In Another State
Citizen or Subject of a Ci 3 Cl 3 Foreign Nation C 6 CT] 6
Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only}

    

SONTR 'ORTS

    

119 Insurance PERSONAL INJURY PERSONAL INJURY
120 Marine 310 Airplane OD 365 Personal Injury -
130 Miller Act 315 Airplane Product Product Liability
140 Negotiable Instrument Liability [] 367 Health Care/
[| 150 Recovery of Overpayment [_] 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
151 Medicare Act | 330 Federal Employers’ Product Liability
152 Recovery of Defaulted Liability Cl 368 Asbestos Personal
Student Loans 340 Marine Injury Product
(Excludes Veterans) 345 Marine Product Liability
CT 153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits | 350 Motor Vehicle 370 Other Fraud
C 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending
[| 190 Other Contract Product Liability [_] 380 Other Pergvaal
193 Contract Product Liability | 360 Other Personal Property Damage
196 Franchise Injury [[] 385 Property Damage
362 Personal Injury - Product Liability

   

Medical Malpractice

   

TALE RISONER PETMION

     

| {210 L 440 Other Civil Rights

 

    

BG
| |6

 

FOREPITUREPE

        

      

       

ALE ANKRUPLC

ZUre

 

 

      
    
    
  

25 Drug Related Sei

422 Appeal 28 USC 158 | | 375 False Claims Ac
of Property 2} USC &81 423 Withdrawal 376 Qui Tam (31 USC
90 Other 28 USC 157 3725(a})

|_| 400 State Reapportionment

410 Antitrust

| | 430 Banks and Banking

| | 450 Commerce

| | 460 Deportation

47) Racketeer Influenced and
Corrupt Organizations

 
  
     
     
  
 

 

RAs
820 Copyrights
X| 836 Patent
835 Patent - Abbreviated
New Drug Application
|] 840 Trademark

 

 

   

7

 

  

  
   
 
   
    

ABOR: 886 Defend Trade Secrets 480 Consumer Credit
710 Fair Labor Standards Act of 2016 (45 USC 1681 or 1692)
Act |} 485 Telephone Consumer
|_|720 Labor/Management ce SEAT SIGE DIRE yee Protection Act
Relations 861 HIA (13959) 490 Cable/Sat TV
740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commadities/
741 Family and Medical 863 DIWC/DIWW (405(2)) Exchange
Leave Act 864 SSID Title XVI 890 Other Statutory Actions

‘90 Other Labor Litigation [i 865 RSI (405(g)) 891 Agricultural Acts

 
 
    

  

 

 

 

and Condemnation Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
|] 220 Foreclosure 441 Voting F | 463 Alien Detainee Income Security Act [ORE Mc 895 Freedom of Information
230 Rent Lease d& Ejectment 442 Employment | 5L0 Motions to Vacate i 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations [| 530 General Li 871 IRS—Third Party 899 Administrative Procedure
i 290 All Other Real Property ] 445 Amer. w/Disabilities -[/_] 535 Death Penalty 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
] 446 Amer. w/Disabilities -[/ | 540 Mandamus & Other 465 Other Immigration 950 Constitationality of!
Other {| 550 Civil Rights Actions State Statutes
|| 448 Education |_| 558 Prison Condition
S| 560 Civil Detainee -
Conditions of
Confinement
VY. ORIGIN (Piace an “X" in One Box Onty)
Et Original re Remoyed from 3 Remanded from C4 Reinstated or cl 5 Transferred from 6 Multidistrict Ci 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

35 USC 271(a)
Brief description of cause:

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity):

This is an action for patent infringement arising under 35 USC 271(a); trademark infringement under 15 USC 1114(1) and 1125(a); and trademarigg

 

 

 

 

VU. REQUESTEDIN  [] CHECK If THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: [x]¥es [JNo
Vil. RELATED CASE(S)
IF ANY (See iistructions): JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
6/18/2021 Philip Weiss Dent ge ie iazor otoe

 

YOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP

JUDGE MAG. JUDGE
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a

certification to the contrary is filed.

Case is Eligible for Arbitration [ ]

 

I, Philip M. Weiss counsel for Plaintiffs , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exctusive of interest and costs,

the complaint seeks injunctive relief,

[ ] the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

 

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks.

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 60.3.1 in Section Vili on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge,” Rule 50.3.1 (b) provides that * A civil case shall not be
deemed “related” to another civil case merely because the civil case: {A) Involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c} further provides that
“Presumptively, and subject to the power'of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed fo be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? DU Yes No

2.} lf you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Yes CI No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? [V1 Yes No

¢) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was

received:
If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in ag interpleader en does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau of
Suffolk County? A es No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION

| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Vv Yes Cl No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

CO Yes (If yes, please explain No

| certify the eal of Wen, provided above.
Signature: Hills ei

Last Modified: 11/27/2017

 

 
